DETAILED ACTION
	This action is in response to the applicant’s reply filed on May 14, 2021. Claims 59-74 are pending and addressed below. 

Response to Amendment
In response to the applicant’s submittal of replacement drawing sheet 9/13 the objections to the drawings for failing to show every feature have been withdrawn. 
In response to the applicant’s amendment to the abstract the objection to the specification has been withdrawn.
In response to the applicant’s amendments to the claims 62 and 73 to correct issues of clarity the rejection of claims 62 and 73 under 35 USC 112(b) have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Liza on Heinig on June 29, 2021.

The application has been amended as follows: 

IN THE CLAIMS
	Replace claim 66 with the following: The severance tool of claim 59, wherein at least one of the plurality of nozzles s a screen with a plurality of holes for creating a plurality of combustion jets.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Wright, US 2013/0112323 (hereinafter Wright)”, “herein Parra, US 4,619,556 (hereinafter Parra)”, and “hereinafter Wood et al., US 2012/0067578 (hereinafter Wood)” for the following reasons: 
Wright discloses a severing device for severing a tubular. The severing device includes a reactant reservoir, containing first and second reactants, and a plurality of nozzles. The reactant reservoir holding the nozzles and surrounds the tubular. An ignition device activator is used to activate the ignition device by comingling the two reactants to create an exothermic chemical reaction.  The reaction allows heat to flow from the exit of the nozzle directed at the tubular.
Wright fails to disclose at least one propellant source, a centralizing means adapted, in use, to create relative movement between the target and the nozzle holder to centralize the target with respect to the nozzle holder, and wherein, upon ignition, at least one propellant source deflagrates, creating at least one jet of combustion products, which, in use flows out of the severance tool through the plurality of nozzles to sever the target.

Para discloses a method and apparatus for severing a tubular member. The assembly includes  an annular housing including a centralizing mean consisting of downwardly and inwardly extending outer walls centralized and circumferentially continuous around the tubular. The assembly moves downwardly about the tubular member under its own weight to a desire operating level.
Para fails to disclose at least one propellant source, wherein, upon ignition, at least one propellant source deflagrates, creating at least one jet of combustion products, which, in use flows out of the severance tool through the plurality of nozzles to sever the target. 

Wood discloses an apparatus and method for cutting a wellbore tubular. The tubular cutting device includes a charge assembly including an energetic material which includes one or more materials such as propellant materials. The energetic materials detonate, via deflagration, producing a high-
Wood fails to disclose at least one jet of combustion products flows out of the severance tool through the plurality of nozzles to sever the target.
Wright, Para, and Wood fails to suggest alone, or in combination, the limations of  “at least one propellant source deflagrates, creating at least one jet of combustion product, which, in use, flows out of the severance tool through the plurality of nozzles to sever the target” as recited in claim 59 and “wherein, upon ignition, the at least one propellant source deflagrates, creating at least one jet of combustion productions, which, in use, flows out of the severance tool through the plurality of nozzles to sever the target” as recited in claim 74.
The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limations of the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676